--------------------------------------------------------------------------------

 
Exhibit 10.11

 
GUARANTY
 
This GUARANTY (this “Guaranty”), dated as of December 28, 2007 (the “Effective
Date”), is made by FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware
corporation (“FCMC” or the “Guarantor”), in favor of THE HUNTINGTON NATIONAL
BANK, a national banking association (the “Lender”).
 
RECITALS
 
WHEREAS, pursuant to that certain Tribeca Forbearance Agreement and Amendment To
Credit Agreements, dated as of the Effective Date (as amended, supplemented or
otherwise modified from time to time in accordance with the provisions thereof,
the “Forbearance Agreement”), among the Borrowers party thereto (the
“Borrowers”), Tribeca Lending Corp., a New York corporation, in its individual
capacity (“Tribeca”), FCMC, in its capacities as defined in the Forbearance
Agreement, and the Lender, the Lender has agreed to make Advances and other
financial accommodations to and for the benefit of the Borrowers, upon the terms
and subject to the conditions set forth in the Forbearance Agreement; and
 
WHEREAS, it is a condition precedent to the obligations of the Lender to make
Advances and the financial accommodations provided under the Forbearance
Agreement, that the Guarantor shall have executed and delivered this Guaranty to
the Lender; and
 
WHEREAS, the Guarantor acknowledges that the making of the Advances and the
other financial accommodations to the Guarantor and the Borrowers under the
Forbearance Agreement will inure to the substantial benefit of the Guarantor;
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to enter into the Forbearance Agreement and to make the extensions of
credit contemplated thereby, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor hereby
agrees with the Lender as follows:
 
1.    Guaranty.  (a)  The Guarantor hereby unconditionally and irrevocably
guarantees to the Lender, and its successors, endorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrowers of all
Obligations when and as the same shall become due (whether at stated maturity,
by acceleration or otherwise).  The Guarantor further agrees to pay any and all
expenses (including, without limitation, all reasonable fees and disbursements
of counsel) that may be paid or incurred by the Lender in enforcing any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, the Guarantor under this
Guaranty.  This Guaranty shall remain in full force and effect until the
Obligations are paid in full in cash, notwithstanding that from time to time
prior thereto the Borrowers may be free from any Obligations.
 
(b) The Guarantor agrees that whenever, at any time or from time to time, it
shall make any payment to the Lender on account of its liability hereunder, it
will notify the Lender in writing that such payment is made under this Guaranty
for such purpose; provided, however, that no payment made by the Guarantor
through or on behalf of any Borrower shall be applied to reduce the Obligations
unless and until the Lender shall have made a demand for payment under this
Guaranty.
 
 

--------------------------------------------------------------------------------


 
2.    Representations, Warranties and Covenants of the Guarantor.  This Guaranty
is delivered pursuant to the Forbearance Agreement and the Guarantor hereby
confirms to the Lender each of its representations and warranties as set forth
in the Forbearance Agreement.
 
3.    Right of Set-off.  Upon the occurrence of a Forbearance Default, the
Guarantor hereby irrevocably authorizes the Lender (and its Affiliates), at any
time and from time to time and without notice to the Guarantor, any such notice
being expressly waived by the Guarantor, to set-off and appropriate and apply
any and all property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender (or
any of its Affiliates) to or for the credit or the account of the Guarantor, or
any part thereof in such amounts as the Lender may elect, against and on account
of the obligations and liabilities of the Guarantor to the Lender hereunder and
claims of every nature and description of the Lender (or any of its Affiliates)
against the Guarantor, in any currency, whether arising hereunder or  under any
other Loan Document, as the Lender (or any of its Affiliates) may elect,
regardless of whether the Lender (or such Affiliate) has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured.  The Lender (or its Affiliate) shall notify the Guarantor promptly
of any such set-off and the application made by the Lender or such Affiliate;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Lender (and its Affiliates)
under this Section 3 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Lender (and such
Affiliates) may have under the Forbearance Agreement, at law or in equity.
 
4.    No Subrogation.  Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Lender (or any of its Affiliates), the Guarantor shall be not be entitled to
be subrogated to any of the rights of the Lender (or any of its Affiliates)
against the Borrowers or any other guarantor or any Collateral or guarantee or
right of offset held by the Lender (or its Affiliates) for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrowers or any other guarantor in
respect of payments made by the Guarantor hereunder, in each case until all
amounts owing to the Lender (or its Affiliates) on account of the Obligations
are paid in full and the Forbearance Agreement, the Credit Agreements and all
other Loan Documents are terminated.  If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Guarantor in trust for the Lender (and its Affiliates), segregated from other
funds of the Guarantor, and shall, forthwith upon receipt by the Guarantor, be
turned over to the Lender in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
determine.
 
5.    Amendments, Etc. with Respect to the Obligations.  The Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the Lender
may be rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part
 
 
2

--------------------------------------------------------------------------------


 
 
thereof, or any collateral security or guarantee therefore or right of offset
with respect thereto, may, from time to time and in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and the Forbearance Agreement, and any
other documents executed and delivered in connection therewith may be amended,
restated, modified, supplemented or terminated, in whole or in part, as the
Lender may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Lender (and its Affiliates)
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  The Lender shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any assets subject thereto.  When making any
demand hereunder against the Guarantor, the Lender may, but shall be under no
obligation to, make a similar demand on any Borrower or any other guarantor, and
any failure by the Lender to make any such demand or to collect any payments
from a Borrower or any such other guarantor or any release of a Borrower or such
other guarantor shall not relieve the Guarantor of its respective obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Lender against the
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
6.    Waiver of Rights.  The Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations, and notice of
or proof of reliance by the Lender upon this Guaranty or acceptance of this
Guaranty.  The Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guaranty, and all dealings between the Borrowers
and the Guarantor, on the one hand, and the Lender, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guaranty.  The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrowers or the
Guarantor with respect to the Obligations.
 
7.    Guaranty Absolute and Unconditional.  The Guarantor understands and agrees
that this Guaranty shall be construed as a continuing, absolute, unconditional
guarantee of the full and punctual payment and performance by Borrowers of the
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that the Lender or any other party first attempt to collect
any of the Obligations from the Borrowers, without regard to (a) the validity,
regularity or enforceability of the Forbearance Agreement, any other Loan
Document, any of the Obligations or any other Collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Lender or any Affiliate of Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Borrowers against the Lender or any
of its Affiliates, (c) any document presented in connection with the Forbearance
Agreement, or any other Loan Documents or this Guaranty proving to be forged,
fraudulent, invalid or insufficient in any respect of any statement therein
being untrue or inaccurate in any respect, or (d) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrowers or the
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers from the Obligations, or of the Guarantor
from this Guaranty, in bankruptcy or in any other instance.  When pursuing its
rights and remedies hereunder against the Guarantor, the Lender may, but shall
be under no obligation to, pursue such rights and
 
 
3

--------------------------------------------------------------------------------


 
 
remedies as it may have against the Borrowers or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset of
Lender or any of its Affiliates with respect thereto, and any failure by the
Lender to pursue such other rights or remedies or to collect any payments from
the Borrowers or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrowers or other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Lender (or any of its Affiliates) against
any Guarantor. This Guaranty shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
the successors and assigns thereof, and shall inure to the benefit of the Lender
(and its Affiliates) and its respective successors, endorsees, transferees and
assigns, in each case until all the Obligations and the obligations of the
Guarantor under this Guaranty shall have been satisfied by payment in full and
the Forbearance Agreement, and the other Loan Documents shall be terminated,
notwithstanding that from time to time during the term of such agreement the
Borrowers may be free from any Obligations.
 
8.    Reinstatement.  This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lender or any of its Affiliates upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or the Guarantor or any
substantial part of its respective assets, or otherwise, all as though such
payments had not been made.
 
9.    Payments.  The Guarantor hereby guarantees that payments hereunder will be
paid to the Lender without set-off or counterclaim in United States dollars in
accordance with the wiring instructions of the Lender.  Payments and performance
required under this Guaranty shall be payable and performed whenever any amount
or performance guaranteed hereunder has not been promptly made to the Lender in
accordance with the Forbearance Agreement, or other Loan Documents.  When
pursuing its rights and remedies hereunder against the Guarantor, the Lender
may, but shall be under no obligation to, pursue the rights, remedies, powers
and privileges as it may have against the Borrowers or any other Person or
against any collateral security or guaranty for the Obligations or any right of
offset with respect thereto.  Any failure by Lender or any of its Affiliates to
pursue the other rights, remedies, powers or privileges or to collect any
payments from the Borrowers or any other Person or to realize upon any
collateral security or guaranty or to exercise any right of offset, or any
release of the Borrowers or any other Person or of any collateral security,
guaranty or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights, remedies, powers or
privileges, whether express, implied or available as a matter of law, of the
Lender against the Guarantor.
 
10.    Indemnification.  The Guarantor hereby agrees to:
 
(i) pay or reimburse the Lender on demand for all reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, modification or supplement to, or any
 
 
4

--------------------------------------------------------------------------------


 
 
waiver under, this Guaranty and any other document prepared in connection
herewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including without limitation the reasonable
fees and disbursements of counsel to the Lender;
 
(ii) pay on demand all reasonable costs and expenses of the Lender, including
without limitation the reasonable fees and disbursements of counsel to the
Lender, in connection with the occurrence or continuance of a default under this
Guaranty and the enforcement, collection, protection or preservation (whether
through negotiations, legal proceedings or otherwise) of this Guaranty, any
Obligation or any right, remedy, power or privilege of the Lender hereunder or
under any other Loan Document;
 
(iii) pay and hold the Lender (and its Affiliates) harmless from and against any
and all present and future stamp, excise, recording or other similar taxes or
fees payable in connection with the execution, delivery, recording and filing of
this Guaranty and hold the Lender (and its Affiliates) harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such taxes or fees; and
 
(iv) indemnify the Lender, its Affiliates, and each of their respective
directors, officers, employees and agents and hold each of them harmless from
and against, any and all liabilities, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements, including without
limitation the reasonable fees and disbursement of counsel to the Lender, and
such other parties, that are incurred by any of them in connection with, arising
out of or in any way relating to any investigation, claim, litigation or other
proceeding, pending or threatened (regardless of whether any of them is
designated a party thereto), in any such case arising out of or principally with
respect to this Guaranty or any other Loan Document or the transactions
contemplated herein or therein; provided that neither the Lender nor any of its
Affiliates  shall be entitled to any indemnification for any of the foregoing
resulting from its gross negligence or willful misconduct.
 
If and to the extent that the indemnification obligations of the Guarantor under
this Section 10 may be unenforceable for any reason, the Guarantor hereby agrees
to make the maximum contribution to the payment and satisfaction of each of such
indemnity obligations that is permissible under applicable law.  This
indemnification and contribution shall survive the termination of this Guaranty
and the other Loan Documents.
 
11.    Notices.  All notices, requests and other communications provided for
herein (including without limitation any modifications of, or waivers, requests
or consents under, this Guaranty) shall be given or made in writing (including
without limitation by telex or telecopy) and delivered to the intended recipient
at the applicable address set forth on the signature pages hereof; or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party.  All such communications shall be deemed to have
been duly given when transmitted by telex or telecopy or personally delivered
or, in the case of a mailed notice, upon receipt, in each case given or
addressed as aforesaid.
 
 
5

--------------------------------------------------------------------------------


 
12.    Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
13.    Integration.  This Guaranty, the Forbearance Agreement, and the other
Loan Documents represent the agreement of the Guarantor with respect to the
subject matter hereof and thereof and there are no promises or representations
by the Lender relative to the subject matter hereof or thereof not reflected
herein or therein.
 
14.    Amendments in Writing; No Waiver; Cumulative Remedies.  (a)  None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Lender; provided that any provision of this Guaranty may be waived by the
Lender.
 
(b) Neither the Lender nor any of its Affiliates shall by any act of (except by
a written instrument pursuant to Section 14(a) hereof) delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Forbearance Default or Event of Default or in any
breach of any of the terms and conditions hereof or of the Forbearance
Agreement, or any other Loan Document.  No failure to exercise, nor any delay in
exercising, on the part of the Lender or any of its Affiliates, any right, power
or privilege hereunder or under the Forbearance Agreement, or any other Loan
Document shall operate as a waiver thereof.  No single or partial exercise, on
the part of the Lender, of any right, power or privilege hereunder or under the
Forbearance Agreement, or any other Loan Document shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Lender of any right or remedy hereunder or under the
Forbearance Agreement, or any other Loan Document on any one occasion shall not
be construed as a bar to any right or remedy that the Lender would otherwise
have on any future occasion.
 
(c) The rights and remedies provided herein and in the Forbearance
Agreement,  and the other Loan Documents are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
 
15.    Section Headings.  The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
16.    Successors and Assigns.  This Guaranty shall be binding upon the
respective successors and assigns of the Guarantor and shall inure to the
benefit of the Lender and its successors and assigns; provided that this
Guaranty may not be assigned by the Guarantor without the express written
consent of the Lender.
 
17.    Governing Law.  This Guaranty shall be governed by the local laws of the
State of Ohio without reference to the choice of laws doctrines thereof.
 
 
6

--------------------------------------------------------------------------------



 
18.    Termination.  This Guaranty shall terminate upon the final payment in
full of the Obligations and the termination of the Forbearance Agreement, the
Credit Agreements, and the other Loan Documents.


19.    Recourse.  The Guarantor and the Lender agree that the Obligations shall
be recourse obligations of the Borrowers as and to the extent set forth in the
Forbearance Agreement, the Credit Agreements, and the other Loan Documents.
 
20.    Defined Terms.  Capitalized terms used but not defined herein (except
when each letter is capitalized for emphasis) shall adopt their respective
meanings as set forth in the Forbearance Agreement.


 
[SIGNATURE PAGE FOLLOWS]
 
 
 

 
7

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.
 
                    FRANKLIN CREDIT MANAGEMENT CORPORATION
 
 
                By: /s/ Thomas J. Axon          
                Name: Thomas J. Axon
            Title: President
 


 

 
 
 
 